Advisory Action
Acknowledged is the applicant’s after-final response filed on December 17, 2020, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 9, 11-12, 14, and 21. The amendments will not be entered, as they modify the scope of the claim set, e.g., introducing the feature of “teflon” into claim 1, but do not place the case in condition for allowance. 
If submitted in a properly reply, claim 9 would be indicated as allowable. This claim codifies the critical aspects of the heat insulator being attached to the door via a fastener, an outer peripheral surface of the membrane being free of the rigid plate and exposed to the etch chamber, and the membrane being teflon. Claim 1, by contrast, does not address the relative sizing of the rigid plate and flexible membrane, and claim 21 simply requires a “width” of the membrane to be greater than one side of the rigid plate. Nor does claim 21 require physical attachment of the heat shield to the door. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716